     Case 2:18-cv-00818-JAD-GWF Document 29 Filed 01/08/19 Page 1 of 3



 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   E-mail: jthompson@clarkhill.com
     Telephone: (702) 862-8300
 5   Facsimile: (702) 862-8400
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF NEVADA
 8
     RORY MUMBAUER,                                              Case No.: 2:18-cv-00818-JAD-GWF
 9
                            Plaintiff,                           MOTION FOR CHANGE OF
10
            v.                                                   ATTORNEY DESIGNATION
11
     UNITED STATES DEPARTMENT OF
12
     EDUCATION, et al.,
13
                            Defendants.
14
15          TO THE HONORABLE COURT, AND TO ALL PARTIES AND THEIR

16   RESPECTIVE ATTORNEYS OF RECORD:

17
            PLEASE TAKE NOTICE that Nicholas M. Wieczorek, Esq. from the firm Clark Hill,
18
     PLLC is no longer associated with the above-captioned matter and should be removed from all
19
     further notices. The Clark Hill attorney to be noticed for all further filings and hearings is:
20
21          JEREMY J. THOMPSON, Nevada Bar No. 12503

22          E-mail: jthompson@clarkhill.com
23
24          Dated this 8th day of January, 2019.

25                                                  CLARK HILL PLLC

26                                                  By: /s/ JEREMY J. THOMPSON
                                                    JEREMY J. THOMPSON
27
                                                    Nevada Bar No. 12503
28                                                  3800 Howard Hughes Parkway, Suite 500
                                                    Las Vegas, Nevada 89169



                                                   Page 1 of 3
     Case 2:18-cv-00818-JAD-GWF Document 29 Filed 01/08/19 Page 2 of 3



 1         IT IS SO ORDERED.
 2            1/09/2019
     DATED: ______________              ________________________________
                                        UNTIED
                                        UNITED STATES
                                                STATESDISTRICT   JUDGE
                                                         MAGISTRATE   JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       Page 2 of 3
